Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently pending in this application, and are considered in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites the limitation “wherein the sealing element is configured to selectively bear against the sealing surface to minimize wear to the sealing element”, such structure repeats the limitation of independent claim 1, “the sealing element configured to selectively bear against the sealing surface” without any further structural limitations, because the recitation “to minimize wear to the sealing element” is the recitation of the intended use of the claimed arrangement. 
Claim 10 recites the limitation “wherein the sealing element is configured to selectively bear against the sealing surface only when the flow of liquid is flowing through the sealing interface to minimize wear to the sealing element”, such structure repeats the limitation of independent claim 9, “the sealing element configured to selectively bear against the sealing surface only when a flow of liquid is flowing through the sealing interface” without any further structural limitations, because the recitation “to minimize wear to the sealing element” is the recitation of the intended use of the claimed arrangement. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasanreisoglu (WO 2009/083352 A1, cited in IDS), hereinafter Hasanreisoglu '352.
Regarding claims 1 and 2, Hasanreisoglu discloses a laundry treating appliance (1, see annotated Fig. 1 below, para 21) comprising a tub (2) having a tub side wall and a tub end wall defining a liquid chamber with a tub end opening opposite the tub end wall; and a rotatable drum (3) located within the liquid chamber, rotatable about a rotational axis (8, Fig. 1, para 25), and having a drum side wall and a drum end wall (7) at least partially defining a treating chamber with a drum end opening opposite the drum end wall; at least one lifter (4, para 23) secured to the drum. 

    PNG
    media_image1.png
    800
    931
    media_image1.png
    Greyscale

Hasanreisoglu further discloses a tub manifold portion positioned at, i.e. in vicinity of, the tub end wall; a drum manifold portion positioned at, i.e. in vicinity of, the drum end wall and confronting the tub manifold portion (see annotated Fig. 2 below); a liquid conduit (6) fluidly coupling the drum manifold portion to the at least one lifter (4); and a sealing interface formed between the tub manifold portion and the drum manifold portion and at least partially defined by at least one of the tub manifold portion and the drum manifold portion (shape of the sealing surface is defined by the shape of the tub manifold portion), the sealing interface comprising the drum manifold portion comprising a sealing element, and the tub manifold portion comprising a sealing surface (see annotated Fig. 2 below). In the arrangement of Hasanreisoglu, a portion of the sealing element is spaced away below the tub manifold portion, and is interpreted as selectively bearing against the sealing surface, in the broadest reasonable interpretation, and it is capable to minimize a wear to the sealing element (by decrease in contacting surfaces).

    PNG
    media_image2.png
    760
    843
    media_image2.png
    Greyscale


Regarding claim 4, in the arrangement of Hasanreisoglu, a flow of liquid through the sealing interface fills the distribution chamber 11, and as a result, it biases the sealing element against the sealing surface, as claimed.
Regarding claim 5, in the arrangement of Hasanreisoglu, the tub manifold portion and the drum manifold portion have interiors that are configured to be fluidly sealed with one another by the sealing interface to collectively define a common fluid reservoir (see annotated Fig. 2 above).
Regarding claim 6, Hasanreisoglu discloses that the at least one lifter (4) has an interior (6) defining a fluid reservoir that is fluidly coupled to the common fluid reservoir (via fluid connection between 6 and 11, e.g. Fig. 2).
Regarding claim 7, in the arrangement of Hasanreisoglu, the liquid conduit extends between the drum manifold portion and the at least one lifter to fluidly couple the common fluid reservoir to the fluid reservoir of the at least one lifter (e.g. annotated Fig. 2).
Regarding claim 8, Hasanreisoglu discloses that the sealing interface comprises a lip seal (vertical end of the sealing surface, e.g. Fig. 2).
Regarding claim 17, Hasanreisoglu is relied on as discussed above. In the arrangement of Hasanreisoglu, the sealing element comprises at least one rib (vertical rib extending downwards adjacent the sealing surface, e.g.  Fig. 2 above), and the sealing surface comprises a rib (vertical rib extending upwards adjacent the sealing element). The disclosed arrangement forms a tortuous (non-linear) path, and thus, is interpreted as a labyrinth seal, in the broadest reasonable interpretation.
Regarding claim 18, In the arrangement of Hasanreisoglu, the at least one rib is received interiorly of the sealing surface (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasanreisoglu (WO 2009/083352 A1, cited in IDS), hereinafter Hasanreisoglu '352 in view of Seagar et al. (US 2002/0014095 A1), hereinafter Seagar.
Regarding claim 17, as an alternative interpretation of the labyrinth seal, Seagar teaches a laundry treating appliance (Fig. 2) and that the joint 43 of the tray 28 and the lower end 33 of the rectangular wrapper may include an annular seal or labyrinth seal (para 37). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the labyrinth sealing arrangement taught by Seagar for the sealing arrangement disclosed by Hasanreisoglu for the predictable result of providing a sealing connection, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. 
Regarding claim 18, in the arrangement of Hasanreisoglu modified with the labyrinth seal taught by Seagar, the at least one rib is received interiorly of the sealing surface (Fig. 2).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasanreisoglu (WO 2009/083352 A1, cited in IDS), hereinafter Hasanreisoglu '352 in view of Seagar et al. (US 2002/0014095 A1), hereinafter Seagar in further view of Bolduan et al. (DE 19962257 A1, cited in IDS; Machine English translation is attached to this Office action), hereinafter Bolduan.
The reliance of Hasanreisoglu and Seagar is set forth supra.
Regarding claim 19, Hasanreisoglu modified with Seagar does not disclose that the sealing element comprises two ribs. Bolduan teaches a laundry treating appliance (102, Fig. 3) comprising a tub (8) having a tub side wall (e.g. Fig. 3) and a tub end wall (12, Fig. 2) defining a liquid chamber; a rotatable drum (6) located within the liquid chamber, rotatable about a rotational axis, and having a drum side wall (perforated jacket 78, e.g. Fig. 3, paras 13, 33) and a drum end wall (10) defining a treating chamber; a tub manifold portion (non-rotatably arranged part 136) positioned at the tub end wall (Fig. 2); a drum manifold portion defined by a rear surface of the drum confronting the tub manifold portion (Fig. 2); a liquid conduit (hollow rivets 120) fluidly coupling the drum manifold portion to the drum interior (via openings 26); and a sealing interface formed between the tub manifold portion and the drum manifold portion comprising a sealing element (distal end 136) having two ribs, and a sealing surface (42). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the sealing element disclosed by Hasanreisoglu with the second rib taught by Bolduan in order to form a connection between the sealing surface and the sealing element. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to increase the degree of connection, and have a reasonable expectation of success because such sealing arrangement is known in the art.
Regarding claim 20, in the sealing arrangement of Hasanreisoglu modified with Seagar and Bolduan, the seal formed by the first and second ribs and the sealing surface is interpreted as the labyrinth seal, in the broadest reasonable interpretation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See MPEP 804.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 13, and 20 of U.S. Patent No. 10,815,597. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting application claims at least substantially the same subject matter with only minor differences. Specifically, the conflicting claims 1 and 20 recite a laundry treating appliance, comprising a tub; a tub manifold portion positioned at the tub end wall; a rotatable drum; a drum manifold portion positioned at the drum end wall and confronting the tub manifold portion; at least one lifter secured to the drum; a liquid conduit fluidly coupling the drum manifold portion to the at least one lifter; and a sealing interface comprising one of the tub manifold portion and the drum manifold portion comprising a sealing element and the other of the nib manifold portion and the drum manifold portion comprising a sealing surface, recited in claims 1-4, 9-12 of instant application; conflicting claim 1 recites the sealing element configured to selectively bear against the sealing surface when a flow of liquid through the sealing interface biases the sealing element against the sealing surface and to not contact the sealing surface when the flow of liquid is not flowing through the sealing interface; conflicting claim 2 recites limitations of claims 5 and 13 of instant application; conflicting claim 3 recites limitations of claims 6 and 14 of instant application; conflicting claim 4 recites limitations of claims 7 and 15 of instant application; conflicting claim 11 recites “the sealing interface comprises a labyrinth seal”; conflicting claim 13 recites “the sealing interface comprises a lip seal”, recited in claims 8 and 16 of instant application, conflicting claim 20 recites a labyrinth seal formed between the tub manifold portion and the drum manifold portion; at least one sealing rib and at least one labyrinth rib, the at least one sealing rib is received interiorly of the sealing surface and the at least one labyrinth rib surrounds the sealing surface, such that the at least one sealing rib, the sealing surface, and the at least one labyrinth rib collectively form the labyrinth seal, recited in claims 17 and 18 of instant application.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim 1, and claims 3, 9, 11-16 are rejected on the ground of nonstatutory double patenting. Claim 3 would be allowable if the claim is rewritten in independent form including all of the limitations of the base claim 1, and a terminal disclaimer is filed; and claims 9, 11-16 would be allowable if a terminal disclaimer is filed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Hasanreisoglu (WO 2009/083352 A1), Hasanreisoglu (WO 2011/144559 A1), Bolduan (DE 19962257 A1), and Ryu (US 6,981,395 B2), fails to teach or render obvious a laundry treating appliance comprising, inter alia, a sealing interface formed between the tub manifold portion and the drum manifold portion, comprising a sealing element configured to selectively bear against the sealing surface when a flow of liquid through the sealing interface biases the sealing element against the sealing surface and to not contact the sealing surface when the flow of liquid is not flowing through the sealing interface, as in context of claims 3 and 9. Such structural arrangement allows for wear to the sealing element to be minimized, as the sealing element does not bear against the sealing surface when water is not flowing through the sealing interface, for example during dehydration step performed at higher rotational speeds of the drum. See Applicant's US PG PUB 2021/0025098 A1 at para [0041]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711